 IntheMatter of CURTIS BAY TOWING COMPANYandMARINEENGI-NEERS'BENEFICIAL ASSOCIATIONNo.5Case No. R-365III the Matter of ATLANTIC TRANSPORT COMPANYandMARINE ENGI-NEERS'BENEFICIAL ASSOCIATION No. 5CaseNo. R-366In the Matterof CHESAPEAKE LIGHTERAGE COMPANYandMARINEENGINEERS' BENEFICIAL ASSOCIATIONNo.5Case No. R-367In the Matter of COTTMAN COMPANYandMARINE ENGINEERS' BENEFI-CIAL ASSOCIATION No. 5Case No. R-368In the Matter of A. J. HARPERandMARINE ENGINEERS' BENEFICIALASSOCIATION No. 5Case No. R-369In the MatterofBAKER-WHITELEY COAL COMPANYandMARINEENGINEERS' BENEFICIAL ASSOCIATIONNo. 5Case No. R-370In the Matter of DONALDSON TOWING AND LIGHTERAGE COMPANYandMARINE ENGINEERS' BENEFICIAL ASSOCIATION No. 5Case No. R-371In the Matterof BAKER-WHITELEY COAL COMPANYandMASTERS,MATES AND PILOTS,LOCALNo.14Case No. R-372In the Matter Of CURTIS BAY TOWING COMPANYandMASTERS, MATESAND PILOTS, LOCAL No. 14Case No. R-37-3360 DECISIONS AND ORDERS361In the Matter Of CHESAPEAKE LIGHTERAGE COMPANYandMASTERS,MATES AND PILOTS, LOCAL No. 14Case No. R-371In the Matter of ATLANTIC TRANSPORT COMPANYandMASTERS, MATESAND PILOTS,LOCAL No. 14Case No. R-375In the Matter of COWMAN COMPANYandMASTERS, MATES AND PILOTS,LOCAL No. 14Case No. R-376In theMatter of A. J. HARPERandMASTERS,MATES AND PILOTS,LOCAL No. 14Case No. R-377Shipping Industry-Investigation of Representatives:controversy concerningrepresentation of employees:rival organizations;controversyas to appropriatebargainingunit-UnitAppropriatefor CollectiveBargaining:licensedmarineengineers,excluding deck officers;history ofcollectivebargaining relationswith employer;history of collectivebargaining relations in industry ; occupa-tional differences;skill-Jurisdictional Dispute:between twounions affiliatedwith sameparent body ; petition for investigationof such dispute dismissed-Labor Organization:Board will not interfere in internal affairsof-ElectionsOrdered-CertificationofRepresentatives-PetitionDismissed:no representa-tive chosenby majorityof employees of one company.Mr. Jacob BlumandMr. Samuel M. Spencer,for the Board.Mr. L. Vernon Miller,of Baltimore, Md., for Curtis Bay TowingCompany and Donaldson Towing and Lighterage Company.Mr. I. Duke Avnet,of Baltimore, Md., for M. E. B. A. and M. M. P.Mr. Charles Jackson,of Baltimore, Md., andMr. O. L. Boni f a y,for I. L. A.Mary Lemon Schleifer,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERDecember 3, 1937STATEMENT OF THE CASEOn September 29, 1937, Marine Engineers' Beneficial AssociationNo. 5, herein called M. E. B. A., filed six petitions with the RegionalDirector for the Fifth Region (Baltimore, Maryland) alleging that 362NATIONAL LABOR RELATIONS BOARDquestions affecting commerce had arisen concerning the representa-tion of the licensed marine engineers employed by Curtis Bay Tow-ing Company, Atlantic Transport Company, Chesapeake LighterageCompany, Cottman Company, A. J. Harper and Baker-WhiteleyCoal Company,' all of Baltimore, Maryland.On October 6, 1937,M. E. B. A. filed a similar petition concerning the representation ofthe engineers employed by Donaldson Towing and Lighterage Com-pany, Baltimore, Maryland.On October 9, 1937, Masters, Matesand Pilots, Local No. 14, herein called M. M. P., filed six petitionswith the Regional Director for the Fifth Region concerning therepresentation of the licensed deck officers employed by the samecompanies, concerning which petitions had been filed September 29,1937, by M. E. B. A. All of the petitions requested the NationalLabor Relations Board, herein called the Board, to conduct investi-gations and to certify representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On October 12, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of -National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered investi-gations and authorized the Regional Director to conduct them and toprovide for appropriate hearings upon due notice, and acting pur-suant to Article III, Section 10 (c) (2), of said Rules and Regula-tions, further ordered that the cases be consolidated for the purposesof hearing.On October 18, 1937, the Regional Director issued notice of a hear-ing to be held in Baltimore, Maryland, on October 26, 1937.Copiesof the notice of hearing were duly served upon the companies men-tioned above, M. E. B. A. and M. M. P.On October 22, 1937, Licensed Tugmen Protective Association.Local No. 1510, International Longshoremen's Association, hereincalled I. L. A., filed a petition requesting permission to intervene.On October 25, 1937, the Regional Director granted the request ofI.L. A. permitting it to intervene in the proceedings.Pursuant to the notice, a hearing was held in Baltimore, Maryland,on October 26, 1937, before Leo J. Kriz, the Trial Examiner dulydesignated by the Board.The Board, Curtis Bay Towing Company,Donaldson Towing and Lighterage Company, M. E. B. A., M. M. P.,and I. L. A. were represented and participated in the hearing.Arepresentative of each of the other companies testified as a witnessat the hearing.Full opportunity to be heard, to examine and tocross-examine witnesses, and to introduce evidence bearing on theissues was, afforded all parties.During the course of the hearing,IThe Trial Examiner granted motions made at the hearing to amend the notice ofhearing from A. J. Harper Company to A. J. Harper,and to amend the notice of hearingfrom BakerWhiteley Company to Baker-Whiteley Coal Company DECISIONS AND ORDERS363counsel for I. L. A. moved to dismiss the petition concerning Donald-.son Towing and Lighterage Company.Decision was reserved by theTrial Examiner.The motion is hereby granted, for the reasonshereinafter set forth.Other motions and objections to the introduc-tion of certain evidence were made by representatives of the variousparties during the course of the hearing.The Board has reviewedthe rulings of the Trial Examiner on such motions and objectionsand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESA. Curtis Bag, Towing CompanyandDonaldson Towing and Lighterage CompanyCurtis Bay Towing Company is a Maryland corporation engagedin the operation of tugboats in the harbor in Baltimore, Maryland.Three of the nine tugboats which it operates are owned by the com-pany; the remaining six are chartered by Curtis Bay Towing Com-pany on bare boat charters from Donaldson Towing and LighterageCompany, a Delaware corporation.The tugboats operated by Curtis Bay Towing Company are en-gaged in assisting the movement of vessels engaged in interstate andforeign commerce from dock to dock in the harbor and in towingbarges carrying freight.Freight carried on the barges is in parttaken from railroad terminals to ocean-going vessels in the harbor.Barges carrying freight- are also taken to railroad terminals by tug-boats owned by the company and loaded freight cars are towed fromone railroad terminal to another.Eight of the tugboats operatedby the company are licensed to tow outside the State of Maryland,and occasional trips are made by the company to ports in Pennsyl-vania, Virginia, or the District of Columbia.Donaldson Towing and Lighterage Company, with the exceptionof the tugboats which it charters to Curtis Bay Towing Company,is otherwise not engaged in any operations in the harbor of Balti-more, Maryland.Under a bare boat charter, the crews employed inthe operation of the chartered boats are employees of the lessee,Curtis Bay Towing Company.B. Atlantic Transport CompanyAtlantic Transport Company, a West Virginia corporation, and asubsidiary Of International Mercantile Marine Company, New York 364NATIONAL LABOR RELATIONS BOARDCity, is engaged in the operation of tugboats and lighters in the har-bor of Baltimore.The company tows lighters carrying cargo to andfrom railroad terminals from and to vessels engaged in interstate andforeign commerce; also from railroad terminals to various plants andfactorieswithin the harbor.None of the five tugs operated byAtlantic Transport Company does any towing outside the State ofMaryland.C. Chesapeake Lighterage CompanyChesapeake Lighterage Company is a Maryland corporation en-gaged in the general towing and lighterage business in the Baltimoreharbor.Tugs of the company tow lighters carrying freight to andfrom railroad terminals from and to ocean-go. ng vessels.The tugsalso tow loaded barges and lighters to factories situated on the har-bor.The four tugs operated by the company in these activities arelicensed to operate throughout Chesapeake Bay, in addition to theBaltimore harbor, but have not been used outside the harbor for someyears.D. Cottman CompanyCottman Company, a Maryland corporation, is engaged in threesorts of business, as follows, stevedoring, acting as steamship agentfor foreign operators, and operating tugboats and lighters.Assteamship agent, the company makes arrangements for arrival offoreign vessels, sees that vessels are handled with dispatch, keeps theowners informed of vessels' positions, and charters freight for car-riage on such vessels.The tugboat operations, which are carriedon separate and apart from the company's activities as steamshipagent, consist in the docking and undocking of ocean-going vessels,and in towing barges carrying freight.The tugs of the companyare regularly used to transport freight to Richmond and Norfolk,Virginia, and to Philadelphia, Pennsylvania, in addition to theiroperations in the Baltimore harbor.E. A.J.HarperA. J. Harper, Baltimore, Maryland, owns two tugs which areemployed in the towing of barges carrying freight from various rail-road terminals - at Baltimore harbor to other points in the harbor.The freight so towed consists almost entirely of iron ore and coal,which are towed from such railroad terminals to the plant of theBethlehem Steel Company located at Sparrows Point, Maryland.Iron ore and coal consigned and so towed by A. J. Harper to theBethlehem Steel Company come from points outside the State ofMaryland. DECISIONS AND ORDERS365F. Baker-Whiteley Coal CompanyBaker-Whiteley Coal Company is a West Virginia corporationengaged in the operation of coal mines in Pennsylvania and of tug-boats in the harbor at Baltimore, Maryland.The four tugs operatedby the company in the Baltimore harbor are engaged almost ex-clusively in the docking and undocking of ocean-going vessels in theharbor and in moving such vessels to various points within the harbor.On rare occasions these tugs are also used to tow barges within theharbor.While all tugs operated by the company are licensed tooperate throughout Chesapeake Bay and its tributaries, the tugs havenot been operated outside of the Baltimore harbor for some years.InFoster et al. v. Davenport et all. ,2the Supreme Court of theUnited States held that steamers engaged in lightering goods fromsteamers in a bay to a wharf and in towing vessels in and out of aharbor are engaged in interstate commerce.The Court said :The character of the navigation and business in which it wasemployed cannot be distinguished from that in which the vesselsit towed or unloaded were engaged. The lightering or towingwas but the prolongation of the voyage of the vessels assistedto their port of destination.As stated above, all of the companies herein involved with theexception of A. J. Harper are engaged in the towing and lighteringof ocean-going vessels.A. J. Harper, however, is engaged in thecompletion of shipments of coal and iron ore from without the StateofMaryland to Bethlehem Steel Company within the State ofMaryland.We find that Curtis Bay Towing Company, Atlantic TransportCompany, Chesapeake Lighterage Company, Cottman Company,A. J. Harper, and Baker-Whiteley Coal Company, herein collectivelycalled the Companies, are engaged in trade, traffic, transportation,and commerce among the several States, and that the licensed officersemployed by the Companies are directly engaged in such trade, traffic,transportation, and commerce.II.THE ORGANIZATIONS INVOLVEDM. E. B. A. is a labor organization affiliated with the Committee forIndustrial Organization.It admits to membership licensed marineengineers.M. M. P. is a labor organization affiliated with the American Fed-eration of Labor. It admits to membership licensed deck officers.I.L. A. is likewise a labor organization affiliated with the Amer-ican Federation of Labor.Local 1510 chartered by I. L. A. in2 63 U S. 244 (1859). 366NATIONAL LABOR RELATIONS BOARDAugust, 1937, admits to membership licensed marine engineers andlicensed deck officers.III.THE PETITIONS OF M. M. P.As just previously stated, M. M. P. and I. L. A. are both affiliatedwith the American Federation of Labor.The petitions filed byM. M. P. state that I. L. A. likewise seeks to represent the licenseddeck officers employed by the Companies. This claim was also madeby I. L. A. at the hearing. In conformity with our prior decisions 3refusing to exercise jurisdiction in cases where two unions, each affil-iated with the same parent body, seek to represent the same employ-ees,we will refuse to exercise jurisdiction in the dispute betweenM. M. P. and I. L. A., and will dismiss the petitions filed by M. M. P.IV.THE QUESTION CONCERNING REPRESENTATIONAl.E. B. A. has for many years represented the licensed marineengineers in negotiating contracts with the Companies and still claimsthe right to represent them.Membership lists and signed authoriza-tion cards were submitted in evidence by M. E. B. A. at the hearing tosubstantiate this claim.I.L. A. likewise submitted in evidence cardssigned by some of the licensed marine engineers employed by eachof the Companies authorizing I. L. A. to represent them. Practicallyevery card offered in evidence by I. L. A. was that of a person whohad also signed a card within a recent period authorizing M. E. B. A.to represent him or was claimed by M. E. B. A. to be a memberof that organizatiton.It is obvious that under such circumstancesa questionexists asto which of these organizations a majority of thelicensed marine engineers employed by each of the Companies desireto have represent them.We find that a question has arisen concerning the representation ofthe licensed marine engineers employed by each of the Companies,respectively, and that such questions tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITM. E. B. A. contends that the licensed marine engineers employedby each of the Companies, respectively, constitute a unit appropriatefor the purposes of collective bargaining.I.L. A. on the other handcontends that all licensed officers, including deck officers, employedby each of the Companies, respectively, constitute a unit appropriatefor the purposes of collective bargaining.3SeeMatter of Aluminum Company of AmericaandAluminum Workers Union No.19104,1N L R B 530;Matter of Aston-Fisher Tobacco CompanyandInternationalAssociationofMachinists,Local No. 681,and Tobacco Workers' International Union,Local No.16,1 N. L. R B. 604. DECISIONS AND ORDERS367The evidence shows that for many years the Companies have en-tered into a single yearly contract covering wages and working con-ditions of both licensed engineers and licensed deck officers.However,these contracts were negotiated and signed separately by M. E. B. A.representing the engineers and M. M. P. representing the deck offi-cers.M. E. B. A. and I. L. A. each point to these contracts to proveits contention as to the appropriate unit, M. E. B. A. relying on theseparate negotiations and signatures, and I. L. A. on the joint exe-cution of the contract. I. L. A., in addition, states that certainworking conditions such as hours of employment must be similar forboth types of officers or there cannot be effective operation.Representatives of the Companies stated that certain working con-ditions of the two groups must be comparable, but admit that thequalifications, training and duties of engineers differ greatly fromthose of deck officers.We find no evidence in this record that convinces us that the reasonswhich led us to find that licensed engineers constitute a separateappropriate unit in ocean-going vessels are not equally applicable anddecisive in the case of licensed engineers employed on tugboats .4In order to insure to the employees the full benefit of their rightto self-organization and to collective bargaining, and otherwise toeffectuate the policies of the Act, we find that the licensed marineengineers employed by each of the Companies, respectively, consti-tute a unit appropriate for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.VI. THE DETERMINATION OF REPRESENTATIVESAs previously stated, M. E. B. A. and I. L. A. each submittedcertain evidence at the hearing, including membership lists and au-thorization cards, to prove its claim to represent a majority of thelicensed marine engineers employed by each of the Companies.Be-cause many of these employees have signed cards in both of theseorganizations and because of the unsettled labor conditions whichexisted among these employees during the time these authorizationcards were signed, we feel that these cards should not be used forthe purposes of certification.We will accordingly direct that elec-tions by secret ballot be held among these employees.Those eligibleto vote will be the licensed marine engineers who were employed onSeptember 28, 1937, the date on Which the petitions were filed, by eachof the Companies, respectively, except those who have resigned orhave been discharged for cause since that date.SeeMolter of Panama Rail Road CompanyandMarine Engineers' Beneficial Asso-ciation,2N. L R B 290. 368NITION.\L LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following conclusions oflaw:1.A question affecting commerce has arisen concerning the repre-sentation of the licensed marine engineers employed by each of theCompanies, respectively, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The licensed marine engineers employed by each of the Com-panies, respectively,constitute a unit appropriate for the purposesof collective bargaining,within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuanttoArticleIII, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that,as part of the investigations,authorized by theBoard to ascertain representatives for the purposes of collectivebargaining, elections by secret ballot shall be conducted within aperiod of fifteen (15) days from the date of this Direction of Elec-tions, under the direction and supervision of the Regional Directorfor the Fifth Region,acting in this matter as agent of the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the licensed marine engineers em-ployed by Curtis Bay Towing Company, Atlantic Transport Com-pany, Chesapeake Lighterage Company, Cottman Company, A. J.Harper and Baker-Whiteley Coal Company, respectively, on Sep-tember 28, 1937, except those who have since quit or been dischargedfor cause,to determine whether they desire to be represented byMarine Engineers'Beneficial Association or by International Long-shoremen's Association for the purposes of collective bargaining, orby neither.ORDERThe petitions filed by Masters,Mates and Pilots, Local No. 14, forinvestigation and certification of representatives of the licensed deckofficers employed by Baker-Whiteley Coal Company, Curtis Bay Tow-ing Company,Chesapeake Lighterage Company,Atlantic TransportCompany, Cottman Company and A.J.Harper are hereby dis-missed. aDECISIONS AND ORDERSf SAME TITLE]CERTIFICATION OF REPRESENTATIVESANDORDER369January 10, 1938Pursuant to the Direction of Elections issued by the Board onDecember 3, 1937, the Regional Director for the Fifth Region (Balti-more, Maryland) conducted elections on December 11, 1937, amongthe licensed marine engineers employed by each of the above-namedemployers.On December 17, 1937, the said Regional Director act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued and dulyserved upon the parties an Intermediate Report on each of the elec-tions.No objections or exceptions to the Intermediate Reports havebeen filed by any of the parties.As to the results of the balloting, the Regional Director reportedas follows :Curtis Bay Towing CompanyNumbereligible to vote_______________________________________________Numberof ballots cast________________________________________________Numberof votes in favor of Marine Engineers' Beneficial Association----131212Number of votes in favor of International Longshoremen'sAssociation____0Number of votes in favor of neither organization________________________0Number of blank ballots_______________________________________________0Number of void ballots ------------------------------------------0Number of challenged ballots___________________________________________0Atlantic Transport CompanyNumber eligible to vote_________________________________________________6Number of ballots cast-------------------------------------------------6Number of votes in favor of Marine Engineers' Beneficial Association-----5Number of votes in favor of International Longshoremen's Association____1Number of votes in favor of neither organization_________________________0Number of blank ballots_______________________________________________0Number of void ballots_________________________________________________0Number of challenged ballots___________________________________________0Chesapeake Lighterage CompanyNumber eligible to vote________________________________________________Number of ballots cast_________________________________________________Number of votes in favor of Marine Engineers' Beneficial Association_____Number of votes in favor of International Longshoremen's Association----Number of votes in favor of neither organization________________________Numberof blank ballots_______________________________________________Numberof void ballots_________________________________________________Numberof challenged ballots___________________________________________ 370NATIONAL LABOR RELATIONS BOARDCottman CompanyNumber eligible tovote------------------------------------------------Number of ballotscast-------------------------------------------------Number of votes in favor of Marine Engineers' Beneficial Association----8Number of votes in favor of International Longshoremen's Association_____0Number of votes in favor of neither organization________________________0Numberof blank ballots_______________________________________________Numberof void ballots_________________________________________________Numberof challenged ballots___________________________________________A. J. HarperNumber eligible tovote________________________________________________Number of ballotscast_________________________________________________8800033Number of votes in favor of Marine Engineers' Beneficial Association____0Number of votes in favor of International Longshoremen's Association____3Number of votes in favor of neither organization________________________0Numberof blank ballots -----------------------------------------------Numberof void ballots-------------------------------------------------Numberof challenged ballots___________________________________________000Baker-Whiteley Coal CompanyNumber eligible to vote________________________________________________6Number of ballots cast_________________________________________________6Number of votes in favor of Marine Engineers' Beneficial Association--___0Number of votes in favor of International Longshoremen's Association-___6Number of votes in favor of neither organization________________________0Numberof blank ballots_______________________________________________Numberof void ballots-------------------------------------------------Numberof challenged ballots___________________________________________CERTIFICATION OF REPRESENTATIVES000By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Marine Engineers' Beneficial Associa-tion has been selected by a majority of the licensed marine engineersemployed by Curtis Bay Towing Company, Atlantic Transport Com-pany, and Cottman Company, respectively, all of Baltimore, Mary-land, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the National Labor Re-lationsAct,Marine Engineers' Beneficial Association is the exclu-sive representative of all such employees of each of said employers,respectively, for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment; andIT IS HEREBY CERTIFIED that International Longshoremen's Associa-tion has been selected by a majority of the licensed marine engineers DECISIONS AND ORDERS371employed by A. J. Harper and Baker-Whiteley Coal Company, re-spectively, both of Baltimore, Maryland, as their representative forthe purposes of collective bargaining, and that, pursuant to Section 9(a) of the National Labor Relations Act, International Longshore-men's Association is the exclusive representative of all such em-ployees of each of said employers, respectively, for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.ORDERPursuant to Article III, Sections 8 and 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS ORDERED that the petition filed by Marine Engineers' BeneficialAssociation No. 5 for investigation and certification of representa-tives of the licensed marine engineers employed by Chesapeake Light-erage Company, Baltimore, Maryland, be, and it hereby is, dismissed.MR. DONALD WAKEFIELDSMITHtook no part in the considerationof the above Certification of Representatives and Order.